UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7951



BOBBY ARCHER,

                                             Plaintiff - Appellant,

          versus


DR. CYPRESS; LISA EDWARDS, Warden,

                                            Defendants - Appellees,


          and


DILLWYN CORRECTIONAL CENTER,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-464-2)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Archer, Appellant Pro Se. Carlene Booth Johnson, PERRY &
WINDELS, Dillwyn, Virginia; Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Bobby Archer seeks to appeal the district court’s order

dismissing the Dillwyn Correctional Center as a party defendant

from his 42 U.S.C. § 1983 (2000) action.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Archer seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the    appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              DISMISSED




                               - 3 -